OPINION — AG — IF THE BOARD OF COUNTY COMMISSIONERS DETERMINE THAT THE COURTHOUSE HAS NOT SUFFICIENT CAPACITY FOR THE PURPOSE ENUMERATED IN THE FOREGOING STATUTES, IT IS THEIR DUTY TO FURNISH SUFFICIENT SPACE THEREFOR IN A " SUITABLE BUILDING OR BUILDINGS, FOR THE LOWEST RENT TO BE OBTAINED AT THE COUNTY SEAT ". IF REMODELING IS NECESSARY TO RENDER ANY SUCH BUILDING SUITABLE FOR THE PURPOSE, THE EXPENSE OF SUCH REMODELING SHOULD BE CONSIDERED IN DETERMINING WHETHER THE RENT IS THE LOWEST TO BE OBTAINED. CITE: 19 Ohio St. 1961 403 [19-403], 19 Ohio St. 1961 402 [19-402], 62 Ohio St. 1961 479 [62-479], 19 Ohio St. 1961 401 [19-401], ARTICLE X, SECTION 26 (HARVEY CODY)